INVESTMENT COMPANY BOND Hartford Fire Insurance Company Bond No. 00 FI 0254421-11 One Hartford Plaza Hartford, CT 06155 (Herein called UNDERWRITER) DECLARATIONS Item 1. Name of Insured (herein called INSURED(S)): Meehan Mutual Funds, Inc Principal Address: 7250 Woodmont Avenue, Suite 315 Bethesda, MD 20814 Item 2. Bond Period: from 12:01 a.m. on 12/01/11 to 12:01 a.m. on 12/01/12 Standard Time. (MONTH, DAY, YEAR) (MONTH, DAY, YEAR) Item 3. Limit of Liability $350,000 Provided however, that if specific limits, are shown below as applicable to any specified COVERAGE, such specific limits shall apply to the coverage provided by such COVERAGES and are in lieu of, and not in addition to, the above bond Limit of Liability.If “Not Covered” is inserted below beside any specified COVERAGE, the coverage provided by such COVERAGE is deleted from this bond. COVERAGES Limit of Liability Deductible I. Employee $ 350,000 $ 5,000 II. Premises $ 350,000 $ 5,000 III.
